UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4253


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEWIS MOORE, III, a/k/a Little Lewis,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (2:11-cr-00044-BO-1)


Submitted:   April 9, 2015                 Decided:   April 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond C. Tarlton, TARLTON LAW PLLC, Raleigh, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Phillip A. Rubin, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lewis Moore, III, pled guilty pursuant to a written plea

agreement to conspiracy to distribute and possess with intent to

distribute 50 grams or more of cocaine base, in violation of 21

U.S.C. § 846 (2006).          Following his guilty plea, the Supreme

Court decided Dorsey v. United States, 132 S. Ct. 2321 (2012),

which retroactively applied the Fair Sentencing Act’s (“FSA”)

more lenient penalties to defendants like Moore.             Id. at 2326.

The applicable statutory minimum and maximum sentences under the

FSA were reflected in Moore’s presentence report, and Moore was

sentenced within that statutory sentencing range to 235 months’

imprisonment.    On appeal, Moore argues that his guilty plea did

not comply with Fed. R. Crim. P. 11 because he entered the plea

believing he would be subject to the pre-FSA sentencing range

rather than the FSA sentencing range.              For the reasons that

follow, we affirm.

     Because    Moore   did    not   move   in   the   district   court   to

withdraw his guilty plea or otherwise raise Rule 11 error, we

review for plain error.        United States v. Vonn, 535 U.S. 55, 59

(2002); United States v. Sanya, 774 F.3d 812, 815 (4th Cir.

2014).     In order to satisfy the plain error standard, Moore

bears the burden of establishing that: “(1) there is an error,

(2) the error is plain, and (3) the error affects substantial

rights.”      Henderson v. United States, 133 S. Ct. 1121, 1126

                                      2
(2013);    see    Vonn,    535   U.S.      at   59   (“We    hold   that     a    silent

defendant has the burden to satisfy the plain-error rule.”).                           In

the   guilty     plea     context,     a   defendant        establishes      that     his

substantial rights have been affected by “show[ing] a reasonable

probability that but for the error, he would not have entered

the plea.” United States v. Davila, 133 S. Ct. 2139, 2147 (2013)

(internal quotation marks omitted).                  Even if Moore establishes

these three elements, the decision to correct the error lies

within our “remedial discretion,” which we will exercise only if

“the error seriously affects the fairness, integrity or public

reputation of judicial proceedings.”                  Henderson, 133 S. Ct. at

1126-27 (alterations and internal quotation marks omitted).

      It is undisputed that the first two elements of the plain

error   test     are    satisfied      here,    in   light    of    the   holding      in

Dorsey.      Johnson v. United States, 520 U.S. 461, 468 (1997)

(“[W]here the law at the time of trial was settled and clearly

contrary to the law at the time of appeal[,] it is enough that

an error be ‘plain’ at the time of appellate consideration.”).

After carefully reviewing the record, we conclude that Moore has

failed to demonstrate that this error affected his substantial

rights.     Moore made no attempt to withdraw his guilty plea after

being     presented     with     the    correct      sentencing      range       in   his

presentence report.            Additionally, the evidence against Moore



                                           3
was   strong,    and    it   appears    unlikely    that       Moore   would    have

realized any benefit by going to trial.

      Accordingly, we affirm the district court’s judgment.                      We

dispense   with       oral   argument    because        the    facts   and     legal

contentions     are    adequately   presented      in    the    materials    before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        4